DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant's election with traverse of Group I, claims 1-5, 9-12, and 14-16, in the reply filed on 10/08/21, is acknowledged.  The traversal is on the ground(s) that (A) the subject matter forms a single general inventive concept (i.e. a common cell extract); and (B) examining all three groups promotes efficiency for the USPTO and Applicant while imposing no “undue” burden to the Examiner, citing MPEP 803.  
These arguments have been fully considered by are not found persuasive as follows. Argument A is not found persuasive because, as set forth in the Requirement for Restriction, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of, for example, Bailey et al. 2008 (US 2008/0139524) which teaches hexane extracts of Amphidinium carterae (e.g. [(0011]). Further, with regards to MPEP 803, argument B is not found persuasive because this section of the MPEP is limited to a discussion of the subjects of restriction and double patenting under Title 35 of the United States Code and Title 37 of the Code of Federal Regulations as it relates to national applications filed under 35 U.S.C. 111(a); whereas a discussion of unity of invention under the Patent Cooperation Treaty Articles and Rules as it is applied as an International Searching Authority, International Preliminary Examining Authority, and in applications entering the National Stage under 35 U.S.C. 
Thus, the requirement is still deemed proper and is therefore made FINAL.

Claim Status
3.  Claims 1-19 are pending. Claims 12-19 were newly added (03/28/19). Claims 1-6 and 8-11 were amended (03/28/19). Claims 6-8, 13, and 17-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/08/21. Claims 1-5, 9-12, and 14-16 are under examination.

Claim Objections
4.  Claim 9 is objected to because of the following informalities:  depends from a withdrawn claim.  Appropriate correction is required.  

5.  Claim 10 and Claim 11 are each objected to because of the following informalities:  improper formatting (see MPEP 608.01(m)).  Claims 10 and 11 are improperly formatted with dashes as bullets wherein simple line indentations are expected to demarcate steps in a method. In addition, it is noted that a dash is also accepted notation for the negative (i.e. without).  Thus, it is potentially unclear if the components/steps are required or not.  Further, claim 10 has a dash as a bullet, with no text following it (see line 8).  The Office suggests the removal of all dashes and the use of indentations with .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


7.  Claims 11, 15, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 depends from claim 1. Claim 1 requires the application of a cell extract of Amphidinium, whereas claim 11 subsequently requires the application of a lyophilisate of a cell culture of Amphidinium. Therefore, claim 11 either (A) fails to include all the limitations of claim 1 (e.g. the cell extract per se) and/or (B) improperly broadens the scope of the claim from extract to lyophilisate. It is noted that Applicant typically distinguishes between extract and lyophilisate elsewhere in the claims (e.g. see the “or” in claim 9). The issue is also found in dependent claims 15 and 16.
 In the interest of compact prosecution, claims 11, 15, and 16 are interpreted to encompass both extracts and lyophilisates of Amphidinium; however, appropriate 

Claim Rejections - 35 USC § 103
8.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


12.  Claims 1-5, 9-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraman et al. 2011 (Commercial extract from the brown seaweed Ascophyllum nodosum reduces fungal disease in greenhouse cucumber; J Appl Phycol 23:353-361) in view of Nuzzo et al., 2014 (Antifungal Amphidinol 18 and its 7-sulfate Derivative from the Marine Dinoflagellate Amphidinium carterae; Journal of Natural Products; 77:1524-1527). 
	Jayaraman teaches methods for controlling fungal pathogens, including Fusarium oxysporum and Alternaria cucumerinum, on cucumbers (i.e. crop plants) comprising applying a cell extract obtained from a marine seaweed diluted in water (e.g. see abstract; page 354, right column, Materials and Methods; and Figure 1; meeting limitations found in instant claims 1, 4, 5, 9, and 11). Jayaraman teaches the economic importance of cucumbers grown in greenhouses and that damage caused by diseases is one of the chief constraints in the industry (e.g. page 354, left column). 
	Therefore, the difference between the prior art and the invention is the source of Ascophyllum (prior art) as compared to the marine dinoflagellate, Amphidinium (instant).
	However, Nuzzo teaches similar cell extracts from the marine dinoflagellates Amphidinium klebsii and Amphidinium carterae, including Amphidinol 18, also naturally possess anti-fungal properties (e.g. see page1524, abstract and introduction; and page 1526, right column; meeting limitations found in instant claims 1-3, 9-12, 15-16). Nuzzo teaches the cells were cultured to 230,000 cells per ml before harvesting and then extracted in a MeOH/H2O linear gradient from 65% to 80% MeOH (i.e. inorganic solvent) for 20 minutes (e.g. see page 1526, Experimental Section; meeting limitations found in instant claims 10, 11. 15 and 16 with sufficiency specificity). Nuzzo teaches the cell pellet was stored at negative 80 ºC (i.e. frozen) prior to analysis and that 3.6 g was extracted in 10 mL of methanol (e.g. see page 1526, left column; meeting limitations found in instant claims 15 and 16 with sufficient specificity). 
In addition, with regards to the specific concentrations, including ratios, in claims 10, 11, 15 and 16; it is noted that MPEP 2144.05 states, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. (emphasis added) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)."  
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the methods of protecting crop plants from fungal pathogens comprising the application of a marine extract, as taught by Jayaraman, by substituting a marine extract from Amphidinium, thereby arriving at the claimed invention, because Nuzzo had already demonstrated that extracts from Amphidinium likewise possessed similar anti-fungal properties. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification based on the economic importance of the greenhouse cucumber industry art-recognized as constrained by Amphidinium possessed similar anti-fungal properties. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the prior art teaches a method that only differs from the claimed invention by the substitution of a single component (i.e. substitution of the marine extract used); the substituted element (i.e. an extract of Amphidinium) was known and was already shown to possess similar functional properties, including anti-fungal properties, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one marine extract for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results).
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Claim Rejections - 35 USC § 103
13.  Claims 1-5, 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nuzzo et al., 2014 (Journal of Natural Products; 77:1524-1527) in view of Wang et al. 2015 (Insights into Triticum aestivum Seedling Root Rot caused by Fusarium graminearum; MPMI 28(2): 1288-1303). 
Nuzzo teaches processes wherein the cell extracts from the marine dinoflagellate Amphidinium carterae, including Amphidinol 18, possessed anti-fungal properties against the model fungal pathogen Candida (e.g. see page1524, abstract and introduction; and page 1526, right column; meeting limitations found in instant claims 1-3, 9-12, 15-16). Nuzzo teaches the cells were cultured to 230,000 cells per ml before harvesting and then extracted in a MeOH/H2O linear gradient from 65% to 80% MeOH (i.e. inorganic solvent) for 20 minutes (e.g. see page 1526, Experimental Section; meeting limitations found in instant claims 10, 11, 15 and 16 with sufficient specificity). Nuzzo teaches the cell pellet was stored at negative 80 ºC (i.e. frozen) prior to analysis and that 3.6 g was extracted in 3 x 10 mL of methanol (e.g. see page 1526, left column; meeting limitations found in instant claims 15 and 16 with sufficient specificity).  In addition, with regards to the specific concentrations, including ratios, in claims 10, 11, 15 and 16; it is noted that MPEP 2144.05 states, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)."  
	Therefore the difference(s) between the prior art and the invention is that (A) Nuzzo does not apply the extracts to a crop plant per se (see independent claim 1); and (B) the target fungal pathogen, for example, Fusarium graminearum (see dependent claims 4 and 5) of the wheat plant Triticum aestivum (see dependent claim 14).
	However, Wang teaches Fusarium graminearum is one of the most common and potent fungal pathogens of Triticum aestivum (wheat) known for causing devastating spike infections and grain yield damage for wheat crops (e.g. see page 1288, left column, introduction). Wang teaches that among the Fusarium pathogens, F. graminearum is the main cause of mycotoxin contamination of wheat showing an unprecedented dissemination even in temperate regions and that Fusarium toxins are a major concern since they constitute a significant threat to human and animal health (e.g. see page 1288, right column). 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to apply the Amphidinium extracts taught by Nuzzo, to crop plants in need thereof, both generically (see claim 1) and wheat crops at risk of disease from Fusarium, specifically (see claims 4, 5, and/or 14), thereby arriving at the claimed invention, in order to protect the wheat crops from their art-recognized fungal pathogens.  Accordingly, the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification because of the recognized economic impacts of fungal diseases on crop plants, both generically; and for wheat and head blight and/or root rot specifically, as taught by Wang. The person of ordinary skill in the art would have had at least a reasonable expectation of success because Nuzzo had already demonstrated that extracts of Amphidinium possessed anti-fungal properties against a model fungal pathogen and Wang had already identified Fusarium graminearum as one of the most common and potent fungal pathogens of Triticum aestivum (wheat), known for causing devastating spike infections and grain yield damage. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the instant case all elements (i.e. Amphidinium extracts with anti-fungal properties against a model fungal pathogen; and wheat crops in need of protection against fungal pathogens) were known in the art.  In addition, combining these elements yields a method wherein each element merely performs the same function as it does separately; thus the results of the combination would be recognized as predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method to yield predictable results. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.   
	

Double Patenting
14.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

15.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

16.  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 

17.  Claims 1-5, 9-12, and 14-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10, 12-19, and 21 of copending Application No. 16/620,047 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same methods for controlling fungal pathogens in crop plants using substantially the same compositions. For example:
Instant claims are drawn to processes for controlling crop plant and seed pathogenic fungi, oomycetes, and/or bacteria comprising applying to crop plants, and/or coating said seeds with, a cell extract of one or more microalgae of the genus Amphidinium for its fungicidal and/or bactericidal activity.
Similarly, co-pending claims are drawn to processes for controlling one or more Fusarium diseases in a crop plant comprising applying molecules naturally found in Amphidinium extracts.  
Therefore, the co-pending claims are a species (e.g. Fusarium diseases vs. pathogenic fungi; and a specific molecule vs. a generic extract) of the instant claims’ broader genus and thereby anticipate the instant claims; see MPEP 2131.02. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
18. No claims are allowed.
19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

20.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
November 3, 2021